        Case 1:16-cv-04569-WHP Document 195 Filed 01/24/19 Page 1 of 6




                                       January 24, 2019


The Honorable William H. Pauley III
United States District Court, Southern District of New York
500 Pearl Street, Courtroom 20B
New York, New York 10007-1312

         Case: Commerzbank AG v. U.S. Bank Nat’l Ass’n et al., No. 16-cv-04569-WHP

              Subject: Joint Letter Concerning Status of Remaining Discovery

Dear Judge Pauley:

        This is the parties’ joint letter setting forth the status of and future schedule for
depositions and the status of ongoing discovery, as directed by the Court’s December 26, 2018
order (ECF No. 172).

       A. Status of depositions

        The parties have worked cooperatively and diligently to complete all discovery prior to
the February 11, 2019 end date for fact discovery. The following depositions remain to be
completed within the discovery schedule, and the parties have jointly agreed, subject to the
Court’s permission, to complete a few depositions after the discovery cutoff when schedules or
health concerns did not permit completion earlier. The parties agree that these few straggler
depositions will not delay expert reports or any other case deadline.

       Depositions scheduled or to be scheduled between now and the close of fact discovery:

   1. Vijay Radhakishun (Plaintiff) is scheduled for January 25 in London, UK.

   2. Joan Chubb (U.S. Bank) is scheduled for January 29 in Boston, MA.

   3. Markus Streck (Plaintiff) is scheduled for January 30 in London, UK.

   4. Martha Boduch (BANA) is scheduled for January 30 in Chicago, IL.

   5. Patrick Kubik (BANA) is scheduled for January 30 in Chicago, IL.

   6. Daniel Radick (BANA/U.S. Bank) is scheduled for January 31 in Chicago, IL.

   7. Holger Rabelt (Plaintiff) is scheduled for February 1 in London, UK.

   8. John Cutting (Plaintiff) is scheduled for February 1 in New York, NY.

   9. Christian Claffy (BANA) is scheduled for February 7 in Chicago, IL.


                                                1
    Case 1:16-cv-04569-WHP Document 195 Filed 01/24/19 Page 2 of 6



10. James Byrnes (U.S. Bank) is scheduled for February 7 in Boston, MA.

11. Latonia Hubbs (Plaintiff) is scheduled for February 7 in New York, NY.

12. Brian Anderson (BANA) is scheduled for February 11 in Chicago, IL.

13. Jay Miller (BANA) is not yet scheduled, but Plaintiff has committed to no more than a
    half day of questioning and is considering whether it may take the deposition via video or
    audio link instead of live to save all parties time and costs.

   The depositions to be completed after February 11 are:

1. Plaintiff’s deposition of Sorrell Elbert, an employee of U.S. Bank, whose deposition on
   January 23, 2019 was canceled due to health concerns. The extension will not delay
   expert reports or any other case deadline.

2. Plaintiff’s deposition of Lisa Brewster, a former employee of U.S. Bank, with availability
   on March 20 or 21, 2019. The extension will not delay expert reports or any other case
   deadline.

3. Plaintiff’s deposition of U.S. Bank’s 30(b)(6) witnesses. The parties propose the
   depositions of one designated 30(b)(6) witness on a date to be agreed in February, and the
   other designated 30(b)(6) witness, also a noticed fact witness, on a date to be agreed the
   weeks of February 11 or 18, with fact testimony to follow. The extension will not delay
   expert reports or any other case deadline.

4. Plaintiff’s deposition of BANA’s 30(b)(6) witness and the fact deposition of that same
   witness. The parties are meeting and conferring about the extent to which BANA may be
   able to provide information acceptable to Plaintiff to alleviate its desire for 30(b)(6)
   testimony. But, should live testimony be necessary, they propose February 21 for the
   deposition of BANA’s 30(b)(6) witness, to be followed later that day or the next day with
   the deposition of the same person who has been noticed in her individual capacity. The
   extension will not delay expert reports or any other case deadline.

5. Defendant’s deposition of Plaintiff’s 30(b)(6) witness. Defendants served today a Rule
   30(b)(6) notice. The parties will promptly meet and confer concerning the scope and
   timing of the deposition, which they will schedule as promptly as possible. Should the
   parties fail to reach agreement, they will present their dispute no later than the
   consolidated discovery letter to be filed on or before February 15, 2019, if that procedure
   is acceptable to the Court. The extension will not delay expert reports or any other case
   deadline.

6. Depositions of the seven former Commerzbank employees (four in Germany, three in
   England) that are the subject of Defendants’ application under the Hague Convention, if
   allowed by this Court and by the authorities in the designated jurisdictions.



                                            2
        Case 1:16-cv-04569-WHP Document 195 Filed 01/24/19 Page 3 of 6



       Commerzbank opposes the application. The issue is sub judice (ECF Nos. 173, 176, 183,
       187, 194).

       B. Status of interrogatories and requests to admit

        As with depositions, the parties have worked cooperatively to complete interrogatories
and requests for admissions and to resolve disputes without requiring court intervention. The
parties exchanged requests to admit along with final sets of interrogatories on January 11, 2019,
and have agreed to supplement certain of their answers after expert discovery, when more
necessary information will be available.

        There is one interrogatory concerning fees paid to trustees that is at impasse, and the
parties are discussing, and hope to resolve, other issues relating to interrogatories and requests to
admit. Defendants also are considering whether they will move for a protective order with
respect to Plaintiff’s requests for admission, which comprise some 1,467 requests in total. The
parties ask leave to raise any outstanding issues concerning interrogatories and requests to admit
in the consolidated discovery letter to be filed on or before February 15, 2019, with the exception
of any outstanding issues concerning written discovery served on January 11, 2019, which would
be raised in a joint letter to be filed within two weeks of service of responses to that written
discovery.

       C. Document production and privilege logs

        The parties’ productions are substantially complete. The parties reached an agreement on
running some German-language search terms over Commerzbank’s documents. Commerzbank
will produce any additional documents resulting from these searches on or before the close of
fact discovery. The parties hope to resolve any open issues concerning the sufficiency of their
respective productions cooperatively and request leave to raise any issues that they have been
unable to resolve in the consolidated discovery letter to be filed on or before February 15, 2019.

        The parties are still conferring about privilege issues, which have not occupied a high
priority in the parties’ dedicated effort to complete fact discovery in a timely manner.

       D. Third-party discovery

        The parties have diligently pursued discovery from third-parties. Although such
discovery is largely complete, there remain a number of third-parties who have not produced,
and cannot produce, mortgage loan files, underwriting guidelines, and solvency and repurchase
materials, prior to the fact-discovery deadline. Because these third-party files are primarily
relevant to Phase 2, which will not begin until June, a slightly delayed production will not impact
any of the deadlines in this case. To minimize the burden on the third-parties, the parties jointly
request that third-parties be permitted to produce through March 29, 2019 discovery requested
prior to the February 11 discovery cutoff date. This extension of third-parties’ deadline to
produce will not delay expert reports or any other case deadline.

       The parties jointly thank the Court for its attention to this case, including its assistance

                                                  3
        Case 1:16-cv-04569-WHP Document 195 Filed 01/24/19 Page 4 of 6



with the discovery issues that have arisen in the past few months.

Respectfully submitted,


 By: /s/ Philip R. Schatz                           By: /s/ Samuel L. Walling

 WOLLMUTH MAHER & DEUTSCH LLP                       JONES DAY
 David H. Wollmuth                                  David F. Adler
 Ryan A. Kane                                       Louis A. Chaiten
 Philip R. Schatz                                   Shimshon Balanson
 Roselind F. Hallinan                               North Point
 500 Fifth Avenue, 12th Floor                       901 Lakeside Avenue
 New York, NY 10110                                 Cleveland, Ohio 44114-1190
 Phone: (212) 382-3300                              Phone: (216) 586-3939
 Fax: (212) 382-0050                                Fax: (216) 579-0212
 dwollmuth@wmd-law.com                              dfadler@jonesday.com
 rkane@wmd-law.com                                  lachaiten@jonesday.com
 pschatz@wmd-law.com                                sbalanson@jonesday.com
 rhallinan@wmd-law.com

 Attorneys for Plaintiff Commerzbank AG             JONES DAY
                                                    Michael T. Marcucci
                                                    100 High Street, 21st Floor
                                                    Boston, Massachusetts 02110-1781
                                                    Phone: (617) 960-3939
                                                    Fax: (617) 449-6999
                                                    mmarcucci@jonesday.com

                                                    JONES DAY
                                                    Samuel L. Walling
                                                    90 South Seventh Street, Suite 4950
                                                    Minneapolis, Minnesota 55402
                                                    Phone: (612) 217-8800
                                                    Fax: (844) 345-3178
                                                    swalling@jonesday.com

                                                    JONES DAY
                                                    Albert J. Rota
                                                    2727 North Harwood Street
                                                    Dallas, Texas 75201
                                                    Phone: (214) 220-3939
                                                    Fax: (214) 969-5100
                                                    ajrota@jonesday.com




                                                4
Case 1:16-cv-04569-WHP Document 195 Filed 01/24/19 Page 5 of 6



                                  JONES DAY
                                  Andrew S. Kleinfeld
                                  250 Vesey Street
                                  New York, New York 10281-1047
                                  Phone: (212) 326-3939
                                  Fax: (212) 755-7306
                                  askleinfeld@jonesday.com

                                  Attorneys for Defendant U.S. Bank National
                                  Association

                                  By: /s/ Wesley T.L. Burrell

                                  MUNGER, TOLLES & OLSON LLP
                                  James C. Rutten
                                  Jacob S. Kreilkamp
                                  Wesley T.L. Burrell
                                  Adam P. Barry
                                  Matthew K. Donohue
                                  Nicholas S. Dufau
                                  350 South Grand Avenue, 50th Floor
                                  Los Angeles, California 90071-3426
                                  Phone: (213) 683-9100
                                  Fax: (213) 687-3702
                                  james.rutten@mto.com
                                  jacob.kreilkamp@mto.com
                                  wesley.burrell@mto.com
                                  adam.barry@mto.com
                                  matthew.donohue@mto.com
                                  nick.dufau@mto.com

                                  SIDLEY AUSTIN LLP
                                  David F. Graham
                                  One South Dearborn Street
                                  Chicago, Illinois 60603
                                  Phone: (312) 853-7000
                                  Fax: (312) 853-7036
                                  dgraham@sidley.com

                                  SIDLEY AUSTIN LLP
                                  Isaac S. Greaney
                                  Daniel Gimmel
                                  787 Seventh Avenue
                                  New York, New York 10019
                                  Phone: (212) 839-7324
                                  Fax: (212) 839-5599

                              5
Case 1:16-cv-04569-WHP Document 195 Filed 01/24/19 Page 6 of 6



                                  igreaney@sidley.com
                                  dgimmel@sidley.com

                                  Attorneys for Defendant Bank of America,
                                  N.A.




                              6
